                 Case 21-30070-lkg       Doc 19     Filed 04/16/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                 In Proceedings
                                                       under Chapter 13
BARBARA ANN WHALEY,

                       Debtor.                         Bk. No.: 21-30070


             TRUSTEE’S RESPONSE TO DEBTOR’S OBJECTION TO CLAIM

         COMES NOW, RUSSELL C. SIMON, Chapter 13 Trustee, and for his response to

Debtor’s Objection (Doc. 17) to Claim 6-1 filed on April 12, 2021 by US Bank Trust National

Association, as Trustee of the Igloo Series IV Trust (“Claim 6-1”), states as follows:

         1. Debtor objects to Claim 6-1 on the grounds that the arrearage stated in Claim 6-1

            does not include the February 2021 and the March 2021 payments due under the

            mortgage, which are required to be included in the arrearage portion of the claim

            pursuant to local court rules; Debtor requests that the Court allow Claim 6-1 with an

            increase of the arrearage amount to $21,952.01.

         2. The Objection does not specify the amount of the arrearage increase attributable to

            each of the February 2021 payment and the March 2021 payment.

         3. Should the Court sustain Debtor’s Objection, the Trustee would be unable to

            administer the allowed claim, in that the Trustee cannot determine how much to pay

            on the March 2021 limbo payment and how much of the arrearage increase is

            attributable to the February 2021 payment.

         WHEREFORE, the Trustee prays this Court for an Order denying the relief requested and

for all other relief this Court deems just and equitable.
               Case 21-30070-lkg       Doc 19     Filed 04/16/21      Page 2 of 2




       Dated: April 16, 2021                           /s/Russell C. Simon

                                                       RUSSELL C. SIMON, Trustee
                                                       Chapter 13 Trustee
                                                       24 Bronze Pointe
                                                       Swansea, IL 62226
                                                       Telephone: (618) 277-0086
                                                       Telecopier: (618) 234-0124


                               CERTIFICATE OF SERVICE
        The undersigned certifies that a true and correct copy of the above and foregoing
document was mailed to the following interested parties who have not been electronically
notified this 16th day of April, 2021, with the correct postage prepaid and deposited in the U.S.
Mail.
Barbara Ann Whaley
1707 Jay Ave.
Belleville, IL 62226-6144

Ronald A. Buch
5312 W. Main St.
Belleville, IL 62226

US Bank Trust NA
c/o SN Servicing Corp.
323 5th St.
Eureka, CA 95501

                                            /s/ Jeff
